DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,794,112. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different terms. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a recurve.”
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment claimed in claims 12-16 must be shown or the feature(s) canceled from the claim(s).  Claim 12 requires “said hook face having a recurve, the recurve being one of substantially parallel to, and forming an acute angle with, the outward face of the door” in combination with “a recess”  and “a protrusion.” The only embodiment shown having a recess and protrusion is shown in Figure 3, however Figure 3 lacks a recurve that is acute or parallel to the outward face. The disclosure only describes and shows a hook portion being one of substantially parallel to, and forming an acute angle with, the outward face of the door in Figures 2 and 5A-5D (showing acute angle) and in Figure 9 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As discussed above with respect to the drawings, claim 12 requires “said hook face having a recurve, the recurve being one of substantially parallel to, and forming an acute angle with, the outward face of the door” in combination with “a recess”  and “a protrusion.” The only embodiment shown having a recess and protrusion is shown in Figure 3, however Figure 3 lacks a recurve that is acute or parallel to the outward face. The disclosure only describes and shows a hook portion being one of substantially parallel to, and forming an acute angle with, the outward face of the door in Figures 2 and 5A-5D (showing acute angle) and in Figure 9 (showing parallel to). There is now showing of the combination of elements recited in claims 12-16 in the figures nor is it described in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a first edge and a second edge” then later recites “the first edge having a first hook portion and a second edge having a second hook portion.” It is unclear if the second 
Claim 12 recites “the first edge having a first hook portion and a second edge having a second hook portion terminating in a hook face.” It is unclear if only the second hook portion terminates in a hook face or if both the first hook portion and second hook portion terminate in a hook face. If only the second hook portion terminates in a hook face it is unclear how it is possible for “the direct engagement of the hook faces of adjacent slats prevents vertical separation.” It is unclear how the second hook portions of slats engage. 
Claim 12 recites “the direct engagement.” There is a lack of antecedent basis for the limitation in the claim.
Claim 12 recites “upper edge” and “lower edge.” There is a lack of antecedent basis for the limitations in the claim. Upper and lower edges were not previously defined in the claim.
Dependent claims 13-16 are rejected for depending from rejected claim 12.
Claim 14 recites “the engaged first hooks” and “the engaged second hooks.” Claim 14 previously recites “first hook portion” and “second hook portion” and claim 14 depends from claim 12 which recites “a hook face. There is a lack of antecedent basis for “the engaged first hooks” and “the engaged second hooks.”
In view of the 112 issues discussed above the claims have been examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrick et al. (US 2007/0193701), hereinafter referred to as Petrick.
Regarding claim 1, Petrick discloses a door assembly for covering an opening defined by at least one structural element of a building, the door assembly comprising: 
a shutter roller positioned proximate the opening and rotatable about an axis of rotation (Petrick: Figure 1); 
a drive mechanism (Petrick: paragraph [0005], [0029) configured to rotate the shutter roller about the axis of rotation; 
a flexible door having an outward face and windable on and off the shutter roller such that the flexible door is movable between retracted and extended positions by operation of the drive mechanism (Petrick: Figures 1 and 12), 
the flexible door having a plurality of interconnected slats (24), each having two ends, a first edge and a second edge, and each being arranged along a direction perpendicular to a direction of travel of the door (Petrick: Figures 4 and 5); 
a guide rail assembly (2) positioned at each side of the opening and extending along the direction of travel of the door (Petrick: Figures 2, 11, 13, 14); and 
the first edge and second edge each having a hook portion terminating in a hook face (34, 40), said hook face having a recurve (understood to be the portion of 34 or 40 that curves back towards face of 60), the recurve being one of substantially parallel to, and forming an 
Figure 6 of Petrick:

    PNG
    media_image1.png
    672
    579
    media_image1.png
    Greyscale

wherein at least when a first slat is connected at the hook portion of its first edge with the hook portion of the second edge of an adjacent slat, the first and adjacent slats engage along their edges to form a reinforcement impact distribution structure extending laterally along the length of the slats (Petrick: Figures 4-6), and wherein the impact distribution structure is configured to: (a) rotatably secure the first and second slats to one another, and (b) direct an impact force applied to the outward face of the door in a direction substantially along the length of said one or more slats (it is understood that an equivalent structure would provide an equivalent function and it is understood that the hook portions of the slats form a reinforcement impact distribution structure).  
Regarding claim 2, Petrick discloses the door is a single side profile door formed of a plurality of front panel slats (it is understood that each slat 24 is a single front panel slat).
Regarding claim 3, Petrick discloses adjacent slats are connected by slidable engagement (each slat 24 is connected to an adjacent slat by slidable engagement of the hook portions).  
Regarding claim 4, Petrick discloses wherein at least some of the hook faces form an acute angle with the outward face of the door (Petrick: Figure 6).  
Regarding claim 5, Petrick discloses the hook face of the hook portion of the first edge forms a first acute angle with the outward face of the door and the hook face of the hook portion of the second edge forms a second acute angle with the outward face of the door (Petrick: Figure 6).  
Regarding claim 6, the first acute angle and the second acute angle are substantially equal (the term “substantially” does not require exactitude but understood to be approximately).
Regarding claim 12, Petrick discloses a door assembly for covering an opening defined by at least one structural element of a building, the door assembly comprising: 
a shutter roller positioned proximate the opening and rotatable about an axis of rotation (Petrick: Figure 1); 
a drive mechanism (Petrick: paragraph [0005], [0029]) configured to rotate the shutter roller about the axis of rotation;  35 
LEGAL\36217881 \1a flexible door having an outward face and windable on and off the shutter roller such that the flexible door is movable between retracted and extended positions by operation of the drive mechanism (Petrick: Figures 1 and 12),
the flexible door having a plurality of interconnected slats, each having two ends, a first edge and a second edge, and each being arranged along a direction perpendicular to a direction of travel of the door (Petrick: Figures 4, 5); 

a plurality of end members (44) each attachable to an end of a corresponding slat (Petrick: Figure 4), 
the first edge having a first hook portion (34) and a second edge having a second hook portion (40) terminating in a hook face (Petrick: Figure 6), said hook face having a recurve (portions of each hook curving back towards the face 60), the recurve being one of substantially parallel to, and forming an acute angle with, the outward face of the door (Petrick: Figure 6) such that the direct engagement of the hook faces of adjacent slats prevents vertical separation of the adjacent slats from each other (hook portion 34 is received within hook portion 40 such that the slats are not vertically separated);
wherein the first edge of each slat is configured as a protrusion and the second edge of each slat is configured to have a recess such that when the upper edge of a slat is engaged with the lower edge of an adjacent above slat (protrusion and recess are formed adjacent the hook portions 34, 40, as evident in Figure 6), the protrusion is received in the recess (Petrick: Figures 5 and 6), and wherein said protrusion and recess form a reinforcement impact distribution structure extending laterally along the length of the slats (it is understood that an equivalent structure would provide an equivalent function and it is understood that the hook portions of the slats form a reinforcement impact distribution structure).  
Claims 1-6, 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zoll et al. (US 3,076,500), hereinafter referred to as Zoll.
Regarding claim 1, Zoll discloses a door assembly for covering an opening defined by at least one structural element of a building (directed to an intended use), the door assembly comprising: 
a shutter roller (reel, not shown in drawings) positioned proximate the opening and rotatable about an axis of rotation; 

a flexible door (11) having an outward face and windable on and off the shutter roller such that the flexible door is movable between retracted and extended positions by operation of the drive mechanism, 
the flexible door having a plurality of interconnected slats (12), each having two ends, a first edge and a second edge, and each being arranged along a direction perpendicular to a direction of travel of the door; 
a guide rail assembly (Zoll: Figure 2) positioned at each side of the opening and extending along the direction of travel of the door; and 
the first edge and second edge each having a hook portion terminating in a hook face (13, 14), said hook face having a recurve, the recurve being one of substantially parallel to, and forming an acute angle with, the outward face of the door (the recurves are understood to be the bends in the hook faces bend back and extend towards the flat face of the slats), 
wherein at least when a first slat (12) is connected at the hook portion of its first edge with the hook portion of the second edge of an adjacent slat, the first and adjacent slats engage along their edges to form a reinforcement impact distribution structure extending laterally along the length of the slats, and 33LEGAL\36217881 \1wherein the impact distribution structure is configured to: (a) rotatably secure the first and second slats to one another, and (b) direct an impact force applied to the outward face of the door in a direction substantially along the length of said one or more slats (it is understood that an equivalent structure would provide an equivalent function and it is understood that the hook portions of the slats form a reinforcement impact distribution structure; the hook portions 13, 14 of adjacent slats engage each other).  
Regarding claim 2, Zoll discloses the door is a single side profile door formed of a plurality of front panel slats (12).
Regarding claim 3, Zoll discloses adjacent slats are connected by slidable engagement.  
Regarding claim 4, Zoll discloses, at least some of the hook face forms an acute angle with the outward face of the door (Zoll: Figure 1).
Regarding claims 5 and 6, Zoll discloses the hook face of the hook portion of the first edge forms a first acute angle with the outward face of the door and the hook face of the hook portion of the second edge forms a second acute angle with the outward face of the door, wherein the first acute angle and the second acute angle are substantially equal (as evident in Figure 1, the angles of the hook faces are substantially equal and form an acute angle).  
Regarding claim 9, Zoll discloses a plurality of end members (43) each attachable to an end of a corresponding slat to maintain horizontal alignment between the slats, and wherein each end member (43) at least partially overlaps (via 47, 49) with an adjacent end member (Zoll: Figure 4).
Regarding claim 10, Zoll discloses each end member (43) at least partially overlaps (via 47, 49) with, and is connected to, an adjacent end member (the end members are connected to interconnected slats and in turn connected to each other).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Petrick, as applied in claim 1 above, in further view of Anderson (US 2,019,379)
Regarding claim 7, although Petrick discloses hook faces that recurve, Petrick fails to further disclose a turned back portion on both the hook portions of the first and second edges that is configured to securely engage with the hook of an adjacent slat. However, providing a turned back portion on hook faces is a known technique, as taught by Anderson (Anderson: Figures 1, 2, 4). Anderson discloses a turned back portion (17) is provided on a hook face in order to prevent “unintentional separation” (Anderson: col 2, lines 25-29). It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the hooks of Petrick such that the hook portions each have a turned back portion in order to prevent unintentional separation of the slats since such technique of providing a turned back portion on a hook portion of a slat is known, as taught by Anderson. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Petrick, as applied in claim 1 above, in further view of Vance (US 800,249).
Regarding claims 8 and 11, as discussed above, Petrick discloses a hook face having an acute angle with the outward face of the door, Petrick fails to disclose that at least some of the hook faces are substantially parallel with the outward face of the door or that the hook face comprises a right angle portion configured to securely engage with the hook of an adjacent slat. However, it is known for interconnected slats being connected by hook portions to have hook faces that are parallel and form a right angle portion, as taught by Vance. Vance shows slats having hook faces that are parallel and have a right angle portion for providing engagement .
Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Petrick, as applied in claim 1 above, in further view of Cahill (US 1,352,656)
Regarding claims 13 and 14, as discussed above, Petrick discloses that the door is a single sided profile door formed of front panels. Petrick fails to disclose the door is a double sided profile door and wherein each slat of the door comprises a front panel and an associated back panel.  However, Cahill discloses that it is known to provide door assemblies that are formed of a plurality of interconnected slats to be formed as a double sided profile door having front and associated back panels (7, 8) (Cahill: Figure 3). Cahill further discloses each front panel comprises the first hook portion (9) and the second hook portion (10), and each back panel comprises a back panel first hook portion (9) and a back panel second hook portion (10), the first hook portion of each front panel being configured to engage a corresponding second hook portion of the front panel of the adjacent slat (9 and 10 of adjacent slats are engaged), and the second hook portion of each front panel being configured to engage the first hook of the front panel of a second adjacent slat (Cahill: Figure 3), the second hook portion of each front panel being configured to engage the back panel second hook portion of the corresponding back panel, the first hook portion of each front panel being configured to engage the back panel first hook portion of the corresponding back panel (the hook portions of the front and back panels are engaged), the engaged first hooks (9) of each slat of the double side profile door engage the engaged second hooks (10) of a below adjacent double profile slat, and the .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zoll, as applied in claim 1 above, in further view of Anderson (US 2,019,379)
Regarding claim 7, although Zoll discloses hook faces, Zoll fails to further disclose a turned back portion that is configured to securely engage with the hook of an adjacent slat. However, providing a turned back portion on hook faces is a known technique, as taught by Anderson (Anderson: Figures 1, 2, 4). Anderson discloses a turned back portion (17) is provided on a hook face in order to prevent “unintentional separation” (Anderson: col 2, lines 25-29). It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the hooks of Zoll such that the hook portions each have a turned back portion in order to prevent unintentional separation of the slats since such technique of providing a turned back portion on a hook portion of a slat is known, as taught by Anderson. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zoll, as applied in claim 1 above, in further view of Vance (US 800,249).
Regarding claims 8 and 11, as discussed above, Zoll discloses a hook face having an acute angle with the outward face of the door, Zoll fails to disclose that at least some of the hook faces are substantially parallel with the outward face of the door or that the hook face comprises a right angle portion configured to securely engage with the hook of an adjacent slat. However, it is known for interconnected slats being connected by hook portions to have hook faces that are parallel and form a right angle portion, as taught by Vance. Vance shows slats having hook faces that are parallel and have a right angle portion for providing engagement between adjacent slats (Vance: Figures 1-2). It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the hooks of the slats of Zoll such that they form parallel faces and a right angle portion since it is a known alternative technique for equivalently interconnecting slats. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zoll, as applied in claim 1 above, in further view of Cahill (US 1,352,656)
Regarding claims 13 and 14, as discussed above, Zoll discloses that the door is a single sided profile door formed of front panels (12). Zoll fails to disclose the door is a double sided profile door and wherein each slat of the door comprises a front panel and an associated back panel.  However, Cahill discloses that it is known to provide door assemblies that are formed of a plurality of interconnected slats to be formed as a double sided profile door having front and associated back panels (7, 8) (Cahill: Figure 3). Cahill further discloses each front panel comprises the first hook portion (9) and the second hook portion (10), and each back panel comprises a back panel first hook portion (9) and a back panel second hook portion (10), the first hook portion of each front panel being configured to engage a corresponding second hook portion of the front panel of the adjacent slat (9 and 10 of adjacent slats are engaged), and the .
Claims 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2003/0047291), in further view of Petrick.
Regarding claim 12,  Klein discloses a door assembly for covering an opening defined by at least one structural element of a building, the door assembly comprising: 
a shutter roller (5) positioned proximate the opening and rotatable about an axis (16) of rotation (Klein: Figure 1); 
a drive mechanism (19, 21, 22) configured to rotate the shutter roller about the axis of rotation (16);  35 

the flexible door having a plurality of interconnected slats (2), each having two ends, a first edge and a second edge, and each being arranged along a direction perpendicular to a direction of travel of the door; 
a guide rail assembly (36) positioned at each side of the opening and extending along the direction of travel of the door (Klein: Figure 2); and 
a plurality of end members (4) each attachable to an end of a corresponding slat, 
wherein the first edge of each slat is configured as a protrusion and the second edge of each slat is configured to have a recess such that when the upper edge of a slat is engaged with the lower edge of an adjacent above slat, the protrusion is received in the recess (Klein: Figures 3, 4, 8), and wherein said protrusion and recess form a reinforcement impact distribution structure extending laterally along the length of the slats.  
Klein fails to disclose that the first edge and second edge each having a hook portion. However, providing a hook structure between a plurality of slats of a shutter roller is a known technique for connecting slats, as taught by Petrick. Petrick discloses that it is known for a door assembly with a plurality of slats having the first edge having a first hook portion, and a second edge having a second hook portion terminating in a hook face, said hook face having a recurve, the recurve being one of substantially parallel to, and forming an acute angle with, the outward face of the door such that the direct engagement of the hook faces of adjacent slats prevents vertical separation of the adjacent slats from each other. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to provide hook portions on each edge, as taught by Petrick, since it is a known technique for connecting adjacent slats of a roller shutter. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 15, Klein discloses each end member (4) at least partially overlaps with an adjacent end member (Klein: Figures 1, 5, and 6).  
Regarding claim 16, Klein discloses each end member at least partially overlaps with, and is connected to, an adjacent end member (Klein: Figures 1, 5, and 6).  
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zoll, in further view of Schultes (US 830,456).
Regarding claims 17-18, Zoll discloses a door assembly for covering an opening defined by at least one structural element of a building, the door assembly comprising: 
a shutter roller (reel, not shown in the drawings, provided onto which the door is wound) positioned proximate the opening and rotatable about an axis of rotation; 
a drive mechanism (mechanism for rotating the reel) configured to rotate the shutter roller about the axis of rotation;  40 
LEGAL\36217881 \1a flexible door (11) having an outward face and windable on and off the shutter roller such that the flexible door is movable between retracted and extended positions by operation of the drive mechanism, 
the flexible door having a plurality of interconnected slats (12), each having two ends, a first edge and a second edge, and each being arranged along a direction perpendicular to a direction of travel of the door, 
wherein when a first slat is engaged with a second adjacent slat, portions of the first and second adjacent slats engage one another (13 and 14 of adjacent slats are engaged); 
a guide rail assembly (Zoll: Figures 1 and 2) positioned at each side of the opening and extending along the direction of travel of the door; and 
a plurality of end members (43), each of the end members has an anchor (44) affixable (via 45) to an end of one of the slats.
Zoll fails to disclose a plurality of alternating end members, every other one of which having a wind lock, with each end member attachable to an end of a corresponding slat. 
Zoll fails to disclose a force dampener offset from said anchor, each force dampener at least partially overlapping a force dampener of an adjacent end member at a spacing to absorb shock applied to one or more of the slats of the door and distributing said force in a direction substantially along the direction of travel of the door.  However, it is known for end members having an anchor to have a force dampener that is offset and that at least partially overlaps a force dampener of an adjacent end member, as taught by Schultes. Schultes further discloses the overlapping portions of the force dampeners are affixed to one another (Schultes: Figures 2 and 10). Schultes discloses that the end member arrangement provides an additional link in interconnecting slats and provides a guide for the slats. It would have been obvious to modify the end members of Zoll so that they are provided with offset overlapping portions that are affixed to one another, as taught by Schultes, since it is a known arrangement for providing end members on a plurality of interconnected slats. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 19, Zoll discloses the first edge and second edge each have a hook portion terminating in a hook face, said hook face being one of substantially parallel to, and forming an acute angle with, the outward face of the door (13 and 14 form an acute angle), 41 LEGAL\36217881 \1wherein at least when a first slat is connected at the hook portion of its first edge with the hook portion of the second edge of an adjacent slat (13 and 14 are connected), the first and .  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zoll and Schultes, as applied in claim 17 above, in further view of Best (US 1,872,652).
Regarding claim 20, Zoll fails to disclose the first edge of each slat is configured as a protrusion and the second edge of each slat is configured to have a recess such that when the upper edge of a slat is engaged with the lower edge of an adjacent above slat, the protrusion is received in the recess, and wherein said protrusion and recess form a reinforcement impact distribution structure extending laterally along the length of the slats. However, Best discloses that it is known for a plurality of interconnected slats having hook portions to interconnect the slats to have first edges having a protrusion (38) that is received within second edges having a recess (32). It would have been obvious to one having ordinary skill in the art at the time of filing the invention modify the slat structure of Zoll such that the edges are provided with recesses and protrusions since it is a known technique for providing interconnected slats, as taught by Best. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, but not limited to: US-20170022753-A1 OR US-20070137802-A1 OR US-20070131358-A1 OR US-5725201-A OR US-4470444-A OR US-4223503-A OR US-1643074-A OR US-3127962-A OR US-2183495-A OR US-3131794-A OR US-1872652-A OR OR US-2019379-A OR US-2954081-A OR US-0800249-A OR US-0830456-A OR US-0876593-A OR US-0897990-A OR US-0994440-A OR US-0806174-A;  which teach hook portions that have a recurve and/or turned back portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634